Citation Nr: 0635057	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-36 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for a service-
connected acquired psychiatric disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

The veteran served on active military duty from September 
1954 to July 1975.

Service connection was granted for a nervous condition in a 
March 1984 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision, which 
continued the veteran's service-connected acquired 
psychiatric disorder at 10 percent disabling.

In an October 2004 rating decision, the veteran's service-
connected psychiatric disorder was increased to 50 percent 
disabling.  The veteran and his representative indicated 
continued dissatisfaction with this rating in subsequent 
correspondences to the RO.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

The veteran testified before the undersigned Acting Veterans 
Law Judge at a videoconference hearing which was conducted 
with the Boston RO in September 2006.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The current medical evidence of record is unclear as to the 
exact nature of the veteran's current psychiatric disability 
picture.  Initially, by the March 1984 rating

action, the RO granted service connection (and a 10 percent 
evaluation, effective from June 1983) for an adjustment 
disorder with mixed disturbance of emotions, depression, and 
anxiety.  The January 2004 rating action, which is the basis 
of the current appeal, continued the 10 percent evaluation 
but redefined the service-connected psychiatric disability as 
a dysthymic disorder claimed also as post-traumatic stress 
disorder (PTSD).  

Most recently, the October 2004 rating action, which awarded 
an increased evaluation of 50 percent effective from July 
2003 for the service-connected psychiatric disability, 
recharacterized the disorder as a major depressive disorder 
now claimed as PTSD.  At an August 2004 VA examination, the 
examiner determined that the veteran's dysthymia had 
progressed to a major depressive disorder.  Additionally, VA 
outpatient records show both post traumatic stress disorder 
(PTSD) and dysthymic disorder as current diagnoses.  

This case thus presents certain medical questions which 
cannot be answered by the Board.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) [the Board is prohibited from 
exercising its own independent judgment to resolve medical 
questions].  These questions, which concern the nature and 
severity of any current psychiatric disability, must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Additionally, the veteran's most recent outpatient record 
from the VA Medical Center (VAMC) in Bedford is dated in 
February 2004 and from the VA Outpatient Clinic in Haverhill 
is dated in September 2003.  It was suggested during the 
hearing that even more recent outpatient treatment records 
exist.  Updated treatment records, if existing, should be 
associated with the claims folder, as they could potentially 
affect the outcome of the issue currently on appeal.  See 38 
U.S.C.A. § 5103A (West 2002).

Accordingly, this issue is REMANDED to the AMC for the 
following actions:

1.  The AMC should obtain records of 
psychiatric treatment that the veteran 
has received at the Bedford VAMC since 
February 2004 and from the Haverhill 
VA Clinic since September 2003.  
Copies of all such available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  Thereafter, the AMC should arrange 
for the veteran to be examined by a 
physician with appropriate expertise 
in order to determine the nature and 
severity of any current acquired 
psychiatric disability.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests 
should be conducted.  The examiner is 
asked to state with specificity the 
veteran's exact psychiatric 
diagnosis(es).  In addition, the 
examiner should provide objective 
mental status evaluation findings and 
a Global Assessment Functioning (GAF) 
score, along with an explanation of 
such.  The report of the examination 
should be associated with the 
veteran's claims folder.

3.  The AMC should then readjudicate 
the veteran's claim of entitlement to 
an increased disability rating for a 
service-connected acquired psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the AMC should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the AMC.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  


